Title: From Thomas Jefferson to William H. Cabell, 27 July 1807
From: Jefferson, Thomas
To: Cabell, William H.


                        
                            Sir
                     
                            Washington July 27. 07.
                        
                        The Secretary at War having returned from New York, we have immediately taken up the question respecting the
                            discharge of the militia which was the subject of your two last letters, and which I had wished might remain undecided a
                            few days. from what we have learnt of the conduct of the British squadron in the Chesapeake since they have retired from
                            Hampton roads, we suppose that until orders from England they do not contemplate any further acts of hostility. other than
                            those they are daily exercising by remaining in our waters in defiance of the National authority and bringing to vessels
                            within our jurisdiction. were they even disposed to make an attempt on Norfolk, it is believed to be sufficiently secured
                            by the two frigates Cybele and Chesapeake, by the 12. gunboats now there & 4. more from Matthews county expected, by the
                            works of Fort Nelson; to all of which we would wish a company of artillery of the militia of the place to be retained &
                            trained, putting into their hands the guns used at fort Norfolk, and a company of Cavalry to be employed on the bay shore
                            between Norfolk & Cape Henry, to cut off from these vessels all supplies according to the injunctions of the
                            proclamation, & to give immediate notice to Norfolk should any symptoms of danger appear; to oppose which the militia of
                            the borough and the neighboring counties should be warned to be in constant readiness to march at a moment’s warning.
                            considering these provisions as quite sufficient for the safety of Norfolk, we are of opinion that it will be better
                            immediately to discharge the body of militia now in service both on that & the other side of James river. this is
                            rendered expedient not only that we may husband from the beginning those resources which will probably be put to a long
                            trial; but from a regard to the health of those in service which cannot fail to be greatly endangered during the sickly
                            season now commencing, and the discouragement which would thence arise to that ardor of public spirit now prevailing. as
                            to the details necessary on winding up this service the Secretary at War will write fully, as he will also relative to the
                            force retained in service and whatever may hereafter concern them or their operations, which he possesses so much more
                            familiarly than I do, & have been gone into by myself immediately, only on account of his absence on another service.
                        The diseases of the season incident to most situations on the tide-waters now beginning to shew themselves
                            here & to threaten some of our members together with the probability of a uniform course of things in the Chesapeake,
                            induce us to prepare for leaving this place during the two sickly months, as well for the purposes of health as to bestow
                            some little attention to our private affairs, which is necessary at some time of every year. our respective stations will be
                            fixed & known, so that every thing will find us at them with the same certainty as if we were here, and such measures of
                            intercourse will be established as that the public business will be carried on at them with all the regularity &
                            dispatch necessary. the present arrangements of the post office admit an interchange of letters between Richmond and
                            Monticello twice a week, if necessary, and I propose that a third shall be established during the two ensuing months of
                            which you shall be informed. my present expectation is to leave this place for Monticello about the close of this or the
                            beginning of the next week. the Secretary at War will continue in this neighborhood until we shall further see that the
                            course of things in the Chesapeake will admit of his taking some respite. I salute you with great esteem and respect.
                        
                            Th: Jefferson
                     
                        
                    